DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites the limitation “The memory device of claim 6,” in line 1.
However, the dependency of claim 6 its own improper. Appropriate correction is required.
For the examination purpose, claim 6 considered as being dependent of claim 5.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GLASS et al. (US 2017/0133377).


    PNG
    media_image1.png
    454
    650
    media_image1.png
    Greyscale

Re Claim 10, GLASS et al. disclose a memory device layout, comprising: a first feature including a first sub-feature (i.e., first Fin 310), and a second sub-feature (i.e., Fin 210), the first sub- feature (310) configured to define a source and a drain (S/D 308) of a first transistor and the second sub-feature (310) configured to define a source and a drain (S/D 208) of a second transistor, wherein the first sub-feature (i.e., Fin 310), extending along a first direction, has a first width along a second direction perpendicular to the first direction (see Fig. 9), and wherein the second sub-feature (i.e., Fin 210), extending from the first sub-feature (Fin 310)  along the first direction, has a second, different width along the second direction (see Fig. 9);  -34-4826-9963-6403.1Attorney Docket No. P20190900US00/ Law Firm No. 123329-1009a second feature (380 362 340)  configured to define a gate (Gate 360) of the first transistor, the second feature (380 362 340) extending over the first sub-feature along the second direction (see Fig. 9); and a third feature (280 262 240) configured to define a gate (Gate 260) of the second transistor, the third feature (280 262 240) extending over the second sub-feature (Fin 210) along the second direction (see Fig. 9 and related text Page 6, Paragraphs [0042] – [0044]).  
Re Claim 11, as applied to claim 10 above, GLASS et al. disclose all the claimed limitations including wherein the second, different width is greater than the first width (see Fig. 9 and related text Page 6, Paragraphs [0042] – [0044]).  
Re Claim 12, as applied to claim 10 above, GLASS et al. disclose all the claimed limitations including wherein a boundary between the first sub- feature and the second sub-feature of the first feature is located between the second feature and the third feature (see Fig. 9 and related text Page 6, Paragraphs [0042] – [0044]).  
 Re Claim 18. The memory device layout of claim 10, wherein a ratio of the second, different width to the first width satisfies a condition (see Fig. 9 and related text Page 6, Paragraphs [0042] – [0044]).  
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 and 19-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a second transistor, coupled to the first transistor in series, comprising: one or more second semiconductor nanostructures spaced apart from one another along the first direction, each of the one or more second semiconductor nanostructures having a second, different width along the second direction,” as recited in claim 1, and “forming a plurality of second nanostructures spaced apart from one another along the first direction, each of the plurality of second nanostructures having a second, different width along the second direction; forming a first gate, extending along the second direction, that wraps around each of the plurality of first nanostructures with a first gate dielectric disposed therein; and forming a second gate, extending along the second direction, that wraps around each of the plurality of second nanostructures with a second gate dielectric disposed therein,” as recited in claim 19.
Claims 2-9 and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 


	

   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chiang et al (US 2021/0134721) and GLASS et al. (WO 2017/052591 A1) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 8, 2022